Hill, J.
1. “Equity cases shall be tried in the county where a defendant resides against whom substantial relief is prayed, except that in cases of injunction to stay pending proceedings the suit may be *308brought in the county where the proceedings are pending, provided no relief is prayed as to matters not included in such litigation. Civil Code, §§ 6540, 5527.” Amsler v. Lamar & Rankin, Drug Co., 146 Ga. 635 (92 S. E. 55); Stone v. King-Hodgson Co., 140 Ga. 487 (79 S. E. 120). And see Bruce v. Neal Bank, 147 Ga. 392 (94 S. E. 241) ; Ruis v. Lothridge, 149 Ga. 474 (100 S. E. 635). The case of Home Mixture Guano Co. v. Woolfolk, 148 Ga. 567 (1, 2) (97 S. E. 637), and similar eases cited by the plaintiff in error, are distinguishable from the case at bar.
No. 4630.
April 18, 1925.
2. Applying the principle ruled in the foregoing headnote to the facts of this case, the court did not err ,in sustaining the demurrer and dismissing the petition. Judgment affirmed.

All the Justices concur.

W. T. Burkhalter, for plaintiff.
Kirkland & Kirkland, for defendant.